— In an action, inter alia, to declare the zoning ordinance of the Town of Brookhaven unconstitutional as applied to plaintiff’s property, the parties cross-appeal from a judgment of the Supreme Court, Suffolk County (Geiler, J.), dated August 8, 1983, which so declared and directed the appellants-respondents to rezone the subject property. I Judgment affirmed, without costs or disbursements. 11 Upon our examination of the testimony and exhibits, including the photographs of the subject property and surrounding neighborhood, we find that Special Term correctly concluded that plaintiff’s property has been rendered useless under its present zoning classification (cf. Stevens v Town of Huntington, 20 NY2d 352). Gibbons, J. P., Brown, Niehoff and Boyers, JJ., concur.